Citation Nr: 1045396	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-17 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a dental disability.

2.  Entitlement to service connection for a bilateral ankle 
disability.

3.  Entitlement to service connection for a disability of the 
groin and testes.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a left shoulder 
disability.

6.  Entitlement to service connection for a bilateral knee 
disability.

7.  Entitlement to service connection for bilateral ear 
disability.

8.  Entitlement to service connection for a facial rash.

9.  Entitlement to service connection for residuals of frostbite 
of the hands and feet.

10.  Entitlement to service connection for a left leg disability. 

11.  Entitlement to an initial rating in excess of 10 percent for 
pes planus and heel spurs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to June 
1984.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of a November 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran initially requested a hearing before a Member of the 
Board at the RO, but in September 2009 he withdrew his request 
for hearing in writing and asked that the Board adjudicate the 
claims based on the existing record.

The Veteran's claims for service connection for disability of the 
groin and testes, a facial rash, and a back disability are 
addressed in the remand that follows the order section of this 
decision.




FINDINGS OF FACT

1.  The Veteran did not have dental trauma during service and is 
not shown to have loss of teeth due to any loss of substance of 
the body of the maxilla or mandible that is not restorable by 
suitable prosthesis.

2.  The Veteran does not have a currently diagnosed disorder of 
the ankles, left shoulder, or left leg, and he does not have 
residuals of frostbite.

3.  The Veteran's bilateral knee disorder, diagnosed as 
degenerative arthritis, was not present until many years after 
service and is not etiologically related to service.  

4.  A bilateral ear disorder diagnosed as ceruminosis originated 
during active duty.

4.  From February 8, 2006, the veteran's pes planus and heel 
spurs most closely approximated a moderate level of disability; 
the Veteran's bilateral foot disability is not manifested by 
marked deformity such as pronation or abduction, accentuated pain 
on manipulation and use, indication of swelling on use, or 
characteristic callosities.  
 

CONCLUSIONS OF LAW

1.  A dental disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303, 
3.381, 17.161 (2010).

2.  A bilateral ankle disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2010).

3.  A left shoulder disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

4.  A bilateral knee disability was not incurred in or aggravated 
by active duty, and the incurrence or aggravation of arthritis of 
the knees during active duty may not be presumed.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307. 3.309 (2010).

5.  Bilateral ear disability, ceruminosis, was incurred in active 
duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

6.  Residuals of frostbite of the hands and feet were not 
incurred in or aggravated by active duty.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2010).

7.  A left leg disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).

8.  The criteria for an initial evaluation in excess of 10 
percent for pes planus and heel spurs are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5276, 5284 (2010).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased initial evaluation 
for a service-connected disability of the feet, and also seeks 
service connection for multiple disabilities.  The Board will 
initially discuss certain preliminary matters and will then 
address the pertinent law and regulations and their application 
to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to 
the VCAA be provided "at the time" or "immediately after" VA 
receives a complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The timing requirement articulated in Pelegrini applies equally 
to the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the RO sent the Veteran a letter in 
March 2006, prior to the rating decision on appeal, providing all 
required notice.  

In addition, the Board has determined that the evidence currently 
of record is sufficient to establish his entitlement to service 
connection for a bilateral ear disability.  Therefore, no further 
development is required before the ear claim is decided.

With respect to the other claims decided herein, the Board finds 
that the Veteran has been afforded adequate assistance in regard 
to the claims herein decided.  The Veteran's service treatment 
records (STR) are on file, as are Social Security Administration 
(SSA) disability records and treatment records from those VA and 
non-VA medical providers identified by the Veteran as having 
relevant records.  Neither the Veteran nor her representative has 
identified any outstanding evidence, to include medical records, 
which could be obtained to substantiate the claims.  The Board is 
also unaware of any such evidence.

The Veteran has been afforded appropriate VA examination in 
regard to the rating issue on appeal.  He has not been afforded 
examinations and no VA medical opinions have been obtained in 
response to the service connection issues decided herein; as 
discussed in detail below, he has not submitted a prima facie 
case for service connection for those claimed disorders so 
examination is not required.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. §  3.159(c)(4); see also Wells v. Principi, 326 F. 3d. 
1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 
(2004) (per curiam).  The Veteran has not reported continuity of 
symptomatology in regard to those issues.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  

Accordingly, the Board will address the merits of the claims.

Entitlement to Service Connection

Legal Principles

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease initially diagnosed after service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests osteoarthritis to a 
degree of 10 percent within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
the laws administered by VA.  VA shall consider all information 
and medical and lay evidence of record.  Where there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, VA shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection for a Dental Disability

Compensation is available for loss of teeth due to loss of 
substance of the body of the maxilla or mandible, where the lost 
masticatory surface cannot be restored by suitable prosthesis.  
38 C.F.R. § 4.150 (schedule of ratings - dental and oral 
conditions).  Otherwise, replaceable missing teeth will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment.  
38 C.F.R. § 3.381(a).  

However, those veterans having a service-connected noncompensable 
dental condition or disability adjudicated as resulting from 
service trauma may be authorized any treatment indicated as 
reasonably necessary for correction of such service-connected 
noncompensable condition or disability.  38 C.F.R. § 17.161(c).  

STRs show routine dental treatment in terms of fillings with a 
root canal of tooth number six; there were no recorded 
extractions during service other than two wisdom teeth (numbers 
16 and 17).

In his claim for service connection, received in February 2006, 
the Veteran asserted his upper teeth had to be extracted due to a 
condition that related to his active service.

Initially, the Board notes there is no evidence of dental trauma 
during service.  The Veteran did receive extensive dental 
treatment during service as reflected in STRs, but the intended 
effects of dental treatment during service, even extractions, do 
not constitute dental trauma.  VAOPGCPREC 5-97 (Jan. 22, 1997).

The Veteran has also not shown that he had any loss of teeth due 
to loss of substance of the body of the maxilla or mandible, 
where the lost masticatory surface cannot be restored by suitable 
prosthesis, either during service or after service.  He has 
accordingly not shown he has a current dental disorder for which 
service connection can be granted, absent evidence of dental 
trauma during service.

Congress specifically limits entitlement to service-connected 
disease or injury where such cases have resulted in a disability, 
and in the absence of a proof of present disability there can be 
no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   
In this case, neither medical nor lay evidence establishes the 
first element required to show entitlement to service connection 
(existence of a current disorder) or the second element (injury 
or disease during service).  Accordingly, the third element 
(medical opinion showing a relationship between the claimed 
disorder and the injury or disease during service) is moot.

The Veteran has not asserted, and the evidence does not show, 
that he has had a qualifying dental disorder continuously since 
discharge from service.  

Based on the evidence and analysis above, the Board finds the 
criteria for service connection for a claimed dental disability 
are not met.  Accordingly, the claim must be denied.

Service Connection for a Bilateral Ankle Disability

STRs show the Veteran was treated in October 1978 and January 
1980 for a twisted left ankle; the clinical impression on both 
occasions was slight sprain.  Report of Medical Examination in 
February 1984 concurrent with the Veteran's discharge from 
service notes clinical evaluation of the lower extremities and 
feet as "normal"  

In his claim for service connection, received in February 2006, 
the Veteran asserted both ankles had been sprained several times.

The Veteran presented to the VA PCC in February 2009 reporting 
recent symptoms of numbness from the ankle to the distal calf.  
The clinical impression was peripheral neuropathy of unknown 
etiology.

The Veteran had a VA-contracted examination of the feet in May 
2009 during which the examiner measured the ranges of motion of 
the ankles as dorsiflexion to 20 degrees and plantar flexion to 
45 degrees bilaterally; these ranges of motion are considered 
normal under VA rating criteria.  See 38 C.F.R. § 4.71a, Plate 
II.  There was reported pain after repetitive use, although no 
measured additional limitation in degrees.  The examination 
report is silent in regard to any current diagnosed ankle 
disorder, as the examiner was directed to examine only the feet 
and the hands and fingers. 

On review of the evidence above, the Veteran is shown to have 
been treated for slight sprain of the left ankle on two occasions 
during active service.  However, that a condition or injury 
occurred in service alone is not enough; there must be a 
disability resulting from that condition or injury.  Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Brammer, 3 Vet. App. 223.  

In this case the Veteran has not shown he has any diagnosed 
disorder of the ankles; on the one occasion in which the ankles 
were examined his range of motion was normal and the only 
abnormality noted was pain.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not constitute 
a disability for which service connection can be granted.  
Sanchez-Benitez v. Principi, 259  F.3d 1356 (Fed. Cir. 2001).

The Board acknowledges that lay testimony is competent to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay person may provide 
eyewitness account of medical symptoms).  However, the fact 
remains that careful review of the Veteran's extensive post-
service medical records, to include his VA disability file and 
the treatment records associated with his SSA disability file, 
fails to show any diagnosed disorder of the ankles on which a 
claim for service connection can be based.    

Based on the evidence and analysis above, the Board finds the 
criteria for service connection for a claimed bilateral ankle 
disability are not met.  Accordingly, the claim must be denied.

Service Connection for a Left Shoulder Disability

STRs show the Veteran was treated in April 1981 for left shoulder 
pain, diagnosed as a strain of the trapezius.  Report of Medical 
Examination in February 1984 concurrent with the Veteran's 
discharge from service notes clinical evaluation of the upper 
extremities "normal"  

In his claim for service connection, received in February 2006, 
the Veteran asserted he injured his left shoulder lifting a 
generator.

Careful review of the Veteran's extensive post-service treatment 
records, to include his VA treatment record and the medical 
records associated with his SSA disability file, does not show 
complaint of any left shoulder symptoms or diagnosed left 
shoulder disorder.

In the absence of any indication of a left shoulder injury during 
service, and any diagnosed left shoulder disorder after discharge 
from service, the Board finds the criteria for service connection 
are not met.  Brammer, 3 Vet. App. 223; Degmetich, 104 F.3d 1328.

Accordingly, the claim for service connection for a claimed left 
shoulder disability must be denied.





Service Connection for a Bilateral Knee Disability

STRs show no indication of the presence of any knee disorder.  
Report of Medical Examination in February 1984 concurrent with 
the Veteran's discharge from service notes clinical evaluation of 
the lower extremities as "normal"  

In his claim for service connection, received in February 2006, 
the Veteran asserted his left and right knees had arthritis.  The 
diagnosis of arthritis was subsequently confirmed by medical 
evidence, but there is no indication that arthritis of the knees 
became manifest to any degree within the first year after 
discharge from service. 

The Veteran presented to the VA emergency room (ER) in September 
2005 complaining of foot and knee pain.  Clinical examination was 
grossly normal, and the only clinical impression was "knee 
pain." 

VA X-rays of the knees in January 2008 showed moderately severe 
tricompartmental degenerative changes bilaterally.  This is the 
earliest medical documentation of arthritis.  Later medical 
evidence of record also shows the presence of bilateral knee 
disability.

While the medical evidence confirms the current presence of 
bilateral knee disability, evidence of a present condition is 
generally not relevant to a claim for service connection, absent 
some competent linkage to military service.  Mingo v. Derwinski, 
2 Vet. App. 51, 53 (1992). 

In this case there is no evidence of any knee injury in service, 
nor has the Veteran cited any specific knee injury in service.  
The Veteran does not assert, and the evidence does not show, that 
he has had chronic knee problems since discharge from service, 
and there is no competent medical opinion of record showing any 
association between the Veteran's claimed bilateral knee 
disability and active service.

Based on the evidence and analysis above, the Board finds the 
criteria for service connection for a bilateral knee disability 
are not met.  Accordingly, the claim must be denied.
 
Service Connection for an Ear Disability

The Veteran has been granted service connection for hearing loss.  
The issue presently before the Board is service connection for a 
disease or injury of the ear other than hearing loss.
  
STRs show the Veteran presented to the dispensary in December 
1977 complaining of an ear infection; the problem was determined 
to be ear wax, which was flushed.

In October 1979 he complained of ear pain, and again the problem 
was determined to be ear wax impaction.  Report of Medical 
Examination in February 1984 concurrent with the Veteran's 
discharge from service notes clinical evaluation of the ears as 
"normal."  

In May 1991 the Veteran was evaluated by Ear, Nose and Throat 
Ltd., and was found to have cerumen impaction; the only other ear 
disorder noted was hearing loss.  

The Veteran was treated at Maryview Medical Center in July 2000 
for complaint of earache, reportedly of one week duration.  
Examination showed hardened cerumen impaction obscuring the 
eardrums; there were no other abnormalities of the ear noted.  
The cerumen was flushed; final diagnosis was bilateral cerumen 
impaction.

The Veteran was identified with wax in his ears by the VA ER in 
September 2005 and by the VA outpatient clinic in November 2005; 
these records show no complaints or findings pertaining to the 
ears other than cerumen buildup.

The VA primary care clinic (PCC) examined the Veteran's ears in 
November 2005 and found the external auditory canal with a small 
amount of wax, eardrums intact bilaterally and oropharynx within 
normal limits.  There was no diagnosis other than hearing loss.

The Veteran's ears were irrigated by VA in January 2007.  After 
irrigation the exterior ear canals were pink and the eardrums 
were opaque, with no reported pain or discomfort after drainage.

The Veteran presented to the VA ER in December 2007 complaining 
of dry and itchy skin in his ears.  Once again the Veteran was 
identified to have cerumen impaction obscuring the eardrums; no 
other ear disorder was noted.

The Veteran presented to the VA PCC in July 2008 complaining of 
ear wax buildup; the clinical impression was ceruminosis.

Based on the above evidence, the Board is satisfied that the 
Veteran's ceruminosis began in service and has continued since 
service.  Accordingly, service connection is warranted for this 
disability.

Service Connection for Residuals of Frostbite of the Hands and 
Feet

STRs show the Veteran was treated in January 1980 and June 1980 
for complaint of cold hands and feet; he stated these problems 
had started during basic combat training (BCT) but he had never 
told anyone about it.  Since then, the problem had become worse.  
The initial impression, by a medical corpsman, was possible cold 
weather injury.  A subsequent note by a physician's assistant 
(PA) states the circulatory problem was probably congenital; the 
PA also noted the Veteran was frequently on sick call.  Report of 
Medical Examination in February 1984 concurrent with the 
Veteran's discharge from service notes clinical evaluation of the 
upper and lower extremities and feet as "normal."  

In his claim for service connection, received in February 2006, 
the Veteran asserted his hands and feet were frostbitten.

However, review of the evidence above does not show frostbite or 
any other cold injury during service.  Although a medical 
corpsman characterized the Veteran's symptoms of cold hands and 
feet as a possible cold injury, the subsequent opinion of a 
physician's assistant was that the Veteran in fact had a 
congenital circulatory problem.  There was no actual 
determination of frostbite or other cold weather injury during 
active service.

The record also does not show any symptoms after service of 
residuals of frostbite.  The Veteran has not contended, and the 
Veteran's extensive post-service medical record does not show, 
that he has had tingling in the hands and feet, sensitivity to 
cold, abnormalities of the skin or nails, or any other symptoms 
characteristic of cold weather injury residuals. 

Based on the evidence and analysis above the Board finds the 
criteria for service connection for claimed frostbite residuals 
are not met.  Accordingly, the claim must be denied.

Service Connection for a Left Leg Disability 

STRs show the Veteran was treated in December 1979 for complaint 
of injury of the left leg due to a jack falling onto the leg; 
there was no apparent injury on examination.  Report of Medical 
Examination in February 1984 concurrent with the Veteran's 
discharge from service notes clinical evaluation of the lower 
extremities as "normal"  

Review of the evidence above does not show a left leg injury 
during service.  Although the Veteran complained of such an 
injury, there was no apparent injury on examination, and no 
indication of any continued symptoms during the Veteran's 
remaining five years of active service.  

The record also does not show any symptoms after service of 
residuals of a left leg injury, or any medical diagnosis of a 
current left leg disorder.

Based on the evidence and analysis above, the Board finds the 
criteria for service connection for a claimed left leg disability 
are not met.  Accordingly, the claim must be denied.

Benefit-of-the-Doubt Rule

In arriving at the unfavorable determinations above, the Board 
has considered the benefit-of-the-doubt rule, but has determined 
that it is not applicable to these claims because the 
preponderance of the evidence is against the claims.  See 
38 C.F.R. § 3.102.

Evaluation of Service-Connected Disability

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability on appeal.  The Board has found nothing in 
the historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition of 
remote clinical histories and findings pertaining to the 
disability.  

Legal Principles

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. 
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled. 38 C.F.R. § 4.40.

Pes planus is rated under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (flatfoot, acquired) as follows.  Mild pes 
planus (symptoms relieved by built-up shoe or arch support) is 
rated as noncompensable for unilateral or bilateral disability.  
Moderate pes planus (weight-bearing line over or medial to the 
great toe, inward bowing of the Achilles tendon, pain on 
manipulation and use of the feet) is rated at 10 percent for 
unilateral or bilateral disability.  Severe pes planus (objective 
evidence of marked deformity such as pronation or abduction, 
accentuated pain on manipulation and use, indication of swelling 
on use, callosities) is rated at 20 percent if unilateral and 30 
percent if bilateral.   Pronounced pes planus (marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the Achilles tendon on 
manipulation, not improved by orthopedic shoes or appliances) is 
rated at 30 percent if unilateral and at 50 percent if bilateral.   

Analysis

VA ER notes show the Veteran presented on two occasions in 
September 2005 complaining of foot pain, reportedly present since 
1977.  He reported intermittent pain of 7/10 severity, aggravated 
by walking and not relieved by medication.  The examiner noted 
that the Veteran's report of pain was much more severe than 
physical findings would suggest.  Examination showed fallen 
arches.  The diagnosis was plantar fasciitis, and the treatment 
plan was orthotics.  

The VA PCC examined the Veteran's feet in November 2005.  He 
complained of continuous sharp pain of 6/10 severity.  
Examination of the feet showed 2+ pedal pulses, no pedal edema, 
no ulcers or lesions, no erythema or swelling, and no tenderness.  
The diagnosis was bilateral foot pain.

VA X-rays of the feet in November 2005 showed minimal spurring at 
the posterior aspect of the left and right calcaneus.  The right 
foot also showed a talar beak, which is a normal variant, and was 
otherwise unremarkable.  The left foot also showed a suggestion 
of a small left calcaneal spur and was otherwise unremarkable.
   
The Veteran presented to the VA podiatry clinic in December 2005 
complaining of painful arches with prolonged standing and 
walking.  Examination showed pain along the medial longitudinal 
arch with no swelling or redness noted.  X-rays showed minor 
arthritic changes and spurring along the midfoot.  The clinical 
impression was minor arthritis and arch pain; treatment plan was 
inserts and pain medication.

The Veteran had a VA-contracted examination of the feet in 
November 2006 during which he complained of constant localized 
pain on the bottoms of his feet, 7/10 in severity.  The pain was 
aggravated by use and relieved by rest and massage.  The feet 
were painful even at rest; with use there was pain and also 
stiffness and fatigue.  On examination there was no sign of 
abnormal weight bearing, and the Veteran's posture and gait were 
normal.  Both feet were tender on examination.  Examination of 
both feet showed pes planus with no forefoot-midfoot 
malalignment.  There was no limitation of standing or walking and 
the Veteran did not require any type of support in his shoes.  X-
rays showed both feet to be normal when not weight bearing but 
were positive for pes planus bilaterally; X-rays were otherwise 
negative.  

The examiner diagnosed pes planus with subjectively and 
objectively elicited pain on examination.  However, there were no 
heel spurs on X-ray and the examiner stated in his diagnosis that 
heel spurs had resolved.  

A non-VA psychiatrist interviewed the Veteran in February 2007 in 
conjunction with his claim for SSA disability for psychiatric 
disability and stated the Veteran was only partially credible in 
regard to his functional limitations, in that his ADLs appeared 
to be over-exaggerated and the medical evidence did not support 
his statements.  

A September 2007 Multiple Impairment Questionnaire, prepared by 
the Veteran's VA primary care physician in support of his claim 
for SSA benefits, shows a diagnosis of chronic foot pain with 
tenderness to palpation of the heels and medial arches.  The 
physician stated the Veteran walked on the balls of his feet.  In 
an eight-hour day, the Veteran would be able to sit for only 
eight hours and to stand or walk for less than one hour due to 
combination of foot pain and back pain.

The Veteran had a VA-contracted examination of the feet in May 
2009 during which he reported constant localized pain in the 
heels and mid-foot areas, 9/10 in severity.  The pain was 
exacerbated by activity and relieved by rest, pills, massage and 
soaks.  The Veteran asserted that additional symptoms of the feet 
caused his legs, knees and lower back to ache, and prolonged 
standing caused his groin to ache.  On examination the Veteran's 
gait and posture were normal.  Examination of the feet did not 
reveal any signs of abnormal weight bearing or breakdown, 
callosities or unusual shoe wear pattern.  For ambulation the 
Veteran required braces on both knees, as well as a cane for 
balance.  He did not require crutches, corrective shoes or a 
walker. 

On examination, both feet had edema, weakness and tenderness but 
did not have painful motion, disturbed circulation, atrophy of 
the muscles, heat, erythema or instability.  There was active 
motion of the metatarsophalangeal joints of both great toes.  
Palpation of the soles showed slight tenderness bilaterally.  The 
Achilles tendons were normal bilaterally on weight bearing and on 
non weight bearing, although slight pes planus was present.  Both 
feet had a slight degree of valgus and slight degree of 
forefoot/midfoot malalignment that could not be corrected by 
manipulation.  Neither foot had deformity such as inward rotation 
of the superior portion of the os calcis, medial tilting of the 
upper border of the talus, marked pronation or the whole foot 
everted.  Pes cavus, hammer toes, Morton's metatarsalgia, hallux 
valgus, and hallux rigidus were all absent.  The Veteran had 
limitations with standing and walking; he was able to stand 5-10 
minutes.  He required orthopedic shoes and arch supports but did 
not require corrective shoes, foot supports, built-up shoes or 
inserts.  However, the symptoms of pain were not relieved by the 
current corrective footwear.  X-rays of the feet, both weight 
bearing and non-weight bearing, were within normal limits.  

The examiner continued the current VA diagnosis of pes planus and 
heel spurs of the feet.  The subjective factors were "my heels 
hurt and I have flat feet;" the objective factors were bilateral 
heel tenderness with slight pes planus.  The effect of the 
condition on the Veteran's ADLs was easy fatigue and limitation 
of walking, exercising, stooping, crouching or bending.

On review of the evidence above, the Board finds the Veteran's 
service-connected bilateral foot disability has more closely 
approximated the criteria for the current 10 percent rating.  The 
Veteran's symptoms have fallen squarely within the criteria for 
rating at 10 percent; i.e., weight-bearing line over or medial to 
the great toe, inward bowing of the Achilles tendon, and pain on 
manipulation and use of the feet.

Evaluation in excess of 10 percent requires objective evidence of 
marked deformity such as pronation or abduction, accentuated pain 
on manipulation and use, indication of swelling on use, or 
callosities.  The medical evidence documents no evidence of 
callosities or marked deformity, and only one finding of edema.  
With respect to accentuated pain on manipulation and use, the 
Veteran's primary limitation of function, as demonstrated by the 
medical and lay evidence of record, has been his subjective pain 
and weakness, and the VA primary care physician stated to SSA 
that the Veteran's foot disorder significantly impaired his 
activities.  However, objective examination has shown only slight 
tenderness to manipulation, which does not approximate 
"accentuated pain" per the criteria for the higher rating.

The Board also notes that the Veteran was shown by non-VA 
psychiatric evidence to be prone to exaggerating the severity of 
his symptoms in pursuit of secondary gain, and a VA examiner 
stated that the Veteran's subjective reports of pain were more 
severe than physical findings would suggest.  The Board 
accordingly does not find the Veteran's account of severe foot 
pain to be adequate to show entitlement to higher rating, absent 
objective evidence of the other symptoms associated with higher 
rating.

The Board has considered whether the case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(a).  

In determining whether a case should be referred for extra-
schedular consideration, the Board must compare the level of 
severity and the symptomatology of the claimant's disability with 
the established criteria provided in the rating schedule for 
disability.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the disability picture 
is contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extra-schedular 
consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008). 

In this case the manifestations of the service-connected 
bilateral foot disability are contemplated by the schedular 
criteria.  The Board has therefore determined that referral of 
this case for extra-schedular consideration is not in order.
 

							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a dental disability is denied.

Service connection for a bilateral ankle disability is denied.

Service connection for a left shoulder disability is denied.

Service connection for a bilateral knee disability is denied.

Service connection for bilateral ear disability, diagnosed as 
ceruminosis, is granted.

Service connection for residuals of frostbite of the hands and 
feet is denied.

Service connection for a left leg disability is denied. 

An initial rating in excess of 10 percent for pes planus and heel 
spurs is denied.


REMAND

The Board finds that further development is required before the 
claims for service connection for disability of the groin and 
testes, service connection for facial rash, and service 
connection for back disability are decided.

In regard to the claimed facial rash and disabilities of the back 
and the groin/testes, the Veteran's STRs show recurrent treatment 
for these symptoms during service, and he asserts he has had 
continuous symptoms since discharge from service.  Medical 
examination is accordingly warranted to determine if he has a 
current disability that was incurred in or aggravated by active 
service.  38 C.F.R. § 3.159(c)(4).

Further, in regard to the claimed back disability, a September 
2007 Multiple Impairment Questionnaire, prepared by the Veteran's 
VA primary care physician in support of his claim for SSA 
benefits, shows the Veteran was diagnosed with back pain due to 
abnormal gait from his foot pain and manifested by decreased 
range of motion of the back.  On remand, the originating agency 
should address the question of whether the Veteran's claimed back 
disability is secondary to the service-connected bilateral foot 
disability.  

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, 
effective October 10, 2006.  The amendments to this section are 
not liberalizing.  Therefore, the originating agency should apply 
the former version of the regulation.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The Veteran should be afforded an 
examination by an examiner with 
appropriate expertise to determine the 
etiology of the Veteran's claimed back 
disorder, disorder of the groin/testes, 
and facial rash.

The claims folders must be made available 
to and reviewed by the examiner, and all 
indicated studies should be performed.  

Based on review of the files and 
examination of the Veteran, the examiner 
should state a medical opinion as to 
whether it is at least as likely as not 
(50 percent or more probable) that any 
diagnosed disorder of the back, 
groin/testes, or skin of the face 
originated during active service or is 
otherwise etiologically related to 
service.

The examiner should also state an opinion 
as to whether there is a 50 percent or 
better probability that the Veteran's 
back disability was caused or permanently 
worsened by the Veteran's service-
connected bilateral foot disability.

The rationale for each opinion expressed 
must also be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.
  
3.  Then, the RO or the AMC should 
readjudicate the issues remaining on 
appeal.  If any benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, the RO or the AMC should 
furnish to the Veteran and his 
representative a supplemental statement 
of the case and afford them the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted. 

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


